Skoglund, J.,
¶ 32. dissenting. Simply put, the State failed to demonstrate that the DataMaster used on defendant’s breath sample was operating according to the standards set by the Department of Health at the time of the test. Before returning any results, the machine produced a standard-out-of-range error, indicating that it could not properly an.1yze the breath sample to the degree of accuracy required. The machine was not working. This “fatal error,” as it is described in the Vermont Crimin.1 Justice Training Council’s manual on Infrared Breath Testing Device, could not be remedied by simply turning the machine off and on again. Because of this error, the necessary foundation for admissibility of a test result was not laid. Accordin.1y, I would reverse the civil suspension adjudication and the denial of the motion to suppress in the crimin.1 case.
¶ 33. Under State v. Rolfe, 166 Vt. 1, 686 A.2d 949 (1996), and 23 V.S.A. §§ 1203(d) and 1205(h)(1)(D), the results of an infrared breath test are admissible if the State shows that the analysis was performed by an instrument that meets the performance standards set by the Department of Health, and that the instrument met those standards at the time of testing. This admissibility standard applies to both civil suspension and crimin.1 proceedings. See Rolfe, 166 Vt. at 13, 686 A.2d at 952. The particular machine *292used to calibrate the percentage of alcohol in defendant’s breath could not meet, at the time in question, the performance standards of the Department of Health, which is exactly what the machine reported to the officer. Therefore, the State failed to show that the result provided by the instrument that was experiencing a standard-out-of-range error and could not properly calibrate results was admissible.
¶ 34. Contrary to the State’s argument and the majority’s con.1usion, the state chemist’s boilerplate affidavit fails to provide the necessary foundation.1 facts. The chemist stated that a DataMaster machine was an approved method of breath testing, was a reliable instrument for measuring breath-alcohol content, and met its intern.1 and extern.1 quality controls if an alcohol concentration was reported.
¶ 35. Although the affidavit is sufficient to show that the DataMaster instrument, as a device to discern what percentage of alcohol is in a specific breath sample, meets the Health Department’s standards, it is insufficient to establish that the instrument employed in this case met those standards at the time of the test. See id. at 13, 686 A.2d at 957 (admissibility requires that the instrument meets performance standards and “met those performance standards while employed to analyze the sample”). When first used, the machine did not report an alcohol concentration, but returned a fatal error message, indicating that the standard was out of range. The state chemist’s affidavit says nothing about the particular machine used to test defendant’s breath sample or whether that machine could operate properly after returning a standard-out-of-range error.
¶ 36. Moreover, the State offered no testimony to rebut the defense expert’s opinion that it was improper for Officer Mellis to proceed with using the machine after it produced the standard-out-of-range message. She explained that the message was an indication that the “simulator vapor ... is not reading within the five percent accuracy required.” This violates a performance standard set by the Department of Health. Breath and Blood Analysis Rule (C)(I)(2), 4 Code of Vt. Rules 13 140 003 (2012). The State produced no evidence to counter defendant’s expert’s testimony that the error message meant the machine was not meeting its intern.1 quality controls. Because the machine did not function in accordance with the Department of Health performance standards, the State failed to establish that the necessary admissibility *293requirements were met. See Kennedy v. Dir. of Rev., 73 S.W.3d 85, 87 (Mo. Ct. App. 2002) (concluding that there was an insufficient foundation for breath results after officer used machine that had returned an error result), overruled on other grounds by Verdoorn v. Dir. of Rev., 119 S.W.3d 543, 546 (Mo. 2003).
¶ 37. The officer’s testimony that, in his experience, a machine may produce this error message when there is alcohol emitting from a subject in an en.1osed space is insufficient to rebut defendant’s expert’s testimony. This Court has emphasized in the past that instrument-performance standards exist in order to make it clear whether a machine is operating properly by having “the machine itself . . . find and indicate errors, obviating the need to prevent errors by precisely regulating the breath-testing procedure.” Rolfe, 166 Vt. at 8-9, 686 A.2d at 955. By producing the error message, the machine indicated that it was not in working order and could not meet the required performance standards. The officer’s anecdotal observation about why the error may have occurred did not speak to whether the machine was capable of meeting required controls in this case. The officer has no particular expertise in the functioning of the machine, and his observation was not particular to the error received by the machine in this case.
¶ 38. It bears repeating that Officer Mellis agreed that the standard-out-of-range message he received was a “fatal error.” He understood from his training that he was supposed to transport defendant to a different location and use a different machine, but instead chose to proceed, turning the machine off and on again — the equivalent, I suppose, of kicking the vending machine to get what you paid for when your candy is stuck. Because the DataMaster is designed to identify internal abnormalities and alert the user that there is an error in its calibration abilities, turning the machine on and off until you get a result hardly seems appropriate.
¶ 39. The majority’s reliance on cases rejecting challenges to admissibility based on noncompliance with procedures in the training manual are not relevant to this case. See ante, ¶¶ 18-19. Although defendant’s argument is presented as one involving the officer’s failure to comply with his training, it is not so much the officer’s failure to follow the procedures that makes the results inadmissible here, but the machine’s self-reported internal error. I *294agree that the manual itself is not part of the Health Department’s performance standards, and that an officer’s failure to follow procedures outlined in the training manual does not affect the foundation requirements for admissibility. See State v. Massey, 169 Vt. 180, 187, 730 A.2d 623, 628 (1999). However, unlike other situations involving challenges based on a failure to follow procedures, the failure in this case was the instrument’s internal error, not the officer’s manner of administering the test. Cf. State v. McQuillan, 2003 VT 25, ¶ 12, 175 Vt. 173, 825 A.2d 804 (faulty procedure in administering test goes to reliability not admissibility). The machine’s error message indicated that it was not operating within the performance standards set by the Department of Health. Consequen.1y, any test result obtained after that error message was inadmissible.
¶ 40. Finally, the fact that the machine produced a result subsequent to the fatal error message does not validate the test result. In State v. Vezina, 2004 VT 62, 177 Vt. 488, 857 A.2d 313 (mem.), the officer obtained a first test result, but the machine returned an out-of-range error message during the officer’s attempt to obtain a second result. We explained that the error message did not render the first test inadmissible. “[T]he fact that the DataMaster was able to detect the problem during the second sequence does not give reason to surmise that the instrument malfunctioned during the first one: rather, it is evidence that, had the problem been present during the first test, the instrument would have not issued a report.” Id. ¶ 5. Here, the error was received on the officer’s first attempt to conduct an evidentiary breath test. The machine was not functioning properly from the outset. The error message thus tainted all of the following test results, making them inadmissible.
¶ 41. The majority’s attempt to distinguish our decision in State v. Spooner is unpersuasive. In Spooner, the State sought to rely on a successful test conducted after a fatal-error message. The trial court “determined that the State did not comply with its own testing procedures and that this failure to adhere to the protocol deprived defendant of a valid and reliable second test as required by § 1202.” 2012 VT 90, ¶ 8, 192 Vt. 465, 60 A.3d 640 (emphasis added). On appeal, we noted that 23 V.S.A. § 1205(h)(1)(D) provides that “[ejvidence that the test was taken and evaluated in compliance with rules adopted by the department of health shall be prima facie evidence that the testing methods used were valid *295and reliable.” Id. ¶ 13. Pointing to the officer’s noncompliance with the requirements of the Department of Health’s manual, which provided that a machine registering a fatal error should be taken out of service, we stated that the successful test taken after the fatal error “was definitively not conducted in compliance with the State’s own procedures.” Id. We affirmed the trial court’s holding, and, in keeping with the way the case was presented to us, focused our discussion on the “reliability” prong of § 1205(h)(1)(D). We did not directly address the admissibility, or “validity” prong of that section of the statute, but recognized that the State’s use of a test result obtained after a fatal error did not meet the requirements under § 1205(h)(1)(D) — the same requirements at issue here. Having now been presented with the question directly, I would hold that the error message made the ensuing test results inadmissible — a result entirely consistent with our holding in Spooner that the fatal error rendered the subsequent test unreliable.
¶ 42. Because the State failed to meet the § 1203(d) test regarding the admissibility of the evidence based on the affidavit from the state chemist, the test results were not admissible in the civil or crimin.1 proceeding.
¶ 43. I am authorized to state that Justice Robinson joins this dissent.